Citation Nr: 9918524	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  98-15 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for pes planus.  

2.  Entitlement to service connection for a low back disorder 
on a direct basis and claimed as secondary to service-
connected bilateral knee disabilities.

3.  Entitlement to service connection for bilateral hip 
disorders on a direct basis and claimed as secondary to 
service-connected bilateral knee disabilities.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to May 
1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC).  In September 1997, the RO&IC 
denied the claims of entitlement to service connection for 
flat feet, for bilateral hip disorders and for a low back 
condition.  The RO&IC also granted increased (compensable) 
evaluations of 10 percent respectively for bilateral knee 
strain effective February 18, 1997.  

In October 1997, the veteran submitted a notice of 
disagreement with the denial of service connection for the 
bilateral hip disorders, a low back disorder, and flat feet.  
The veteran also expressed disagreement with the effective 
date for the award of the increased (compensable) ratings for 
the bilateral knee disabilities.  In September 1998, the 
RO&IC granted earlier effective dates for the bilateral knee 
disabilities.  After a statement of the case was mailed to 
the veteran in September 1998, he perfected his appeals of 
the denials of service connection for pes planus, bilateral 
hip and back disorders by submission of a substantive appeal 
in October 1998.  


FINDING OF FACT

The claims of entitlement to service connection for bilateral 
hip and low back disorders on a direct basis and as secondary 
to service-connected bilateral knee disabilities, and pes 
planus are not support by cognizable evidence showing that 
the claims are plausible or capable of substantiation.  



CONCLUSION OF LAW

The claims for service connection for bilateral hip and low 
back disorders on a direct basis and as secondary to service-
connected bilateral knee disabilities, and pes planus are not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service medical records shows that pes planus 
was noted on the report of the entrance examination which was 
conducted in May 1985.  No other pertinent abnormalities were 
reported.  

In February 1986, the veteran complained of pain in the right 
side of the hip.  He reported that he had been pushed on some 
steps three days prior to seeking treatment.  A hip 
examination was normal at that time.  Three days later, he 
again sought treatment for persistent hip pain.  The 
assessment was resolved bruise on the right hip secondary to 
a fall.  

X-rays of the right foot conducted in June 1986 revealed no 
significant abnormalities.  The veteran complained of lower 
back pains in June 1987.  The pain had been present for three 
weeks.  The assessment was low back pain.  X-rays of the 
lumbosacral spine conducted in June 1987 resulted in an 
impression of no significant X-ray abnormality noted.  Also 
in June 1987, the veteran sought treatment for right foot 
pain.  He had injured the right foot 72 hours earlier.  The 
assessment was probable foot sprain.  

In July 1987, the veteran sought treatment for back pain 
which had been present for three weeks.  The assessment was 
back pain.  In November 1988, he sought treatment for shin 
splints.  Pes planus was noted.  In August 1989, pes planus 
was again noted.  The veteran complained of lower leg pain at 
that time.  In September 1989, he complained of pain in his 
neck and lower back to legs.  In January 1990, he sought 
treatment for low back pain.  The assessment was 
musculoskeletal low back pain.  

On the report of the exit examination conducted in April 
1990, it was noted that the veteran's feet were normal.  On 
the Report of Medical History portion of the examination, the 
veteran denied, in pertinent part, that he had ever had 
swollen or painful joints, recurrent back pain or foot 
trouble.  

The report of a November 1990 VA examination has been 
associated with the claims file.  The veteran complained of 
pains in the anterior aspect of the right and left lower 
legs.  Physical examination revealed moderate depression of 
the longitudinal arch of the left and right foot.  Full 
extension and flexion of the toes of the right and left foot 
was possible.  The pertinent diagnosis was bilateral pes 
planus.  

In March 1991, the RO&IC granted service connection for left 
and right knee strain.  

Private treatment records from M. O., M.D. are associated 
with the claims file.  The records evidence complaints of 
pain in the legs.  There was no diagnosis of or treatment for 
pes planus, a low back disorder or bilateral hip disorders.  

VA outpatient treatment records have been associated with the 
claims file.  There were no complaints of, diagnosis of or 
treatment for pes planus, a low back disorder or bilateral 
hip disorders .  

The report of a July 1997 VA joints examination is of record.  
This examination was limited to the veteran's service-
connected knee problems and did not address any of the issues 
on appeal.  


A VA joints examination was conducted in January 1998.  It 
was noted that the veteran was a very poor historian.  He 
complained of pain in his hips, lower back and knees.  He 
opined that he received these injuries after he was pushed in 
the back during a fight while on active duty.  He further 
opined that prolonged physical therapy exercises had injured 
the lower back and knees.  The knee, back and hip pain had 
become progressively worse.  Pertinent diagnoses included 
bilateral hip strain and chronic recurrent lumbosacral 
strain.  X-rays of the hips and lumbar spine did not reveal 
any evidence of significant bony or joint abnormality.  

The veteran testified before the undersigned member of the 
Board in May 1999.  He opined that his pes planus was the 
result of training and running during active duty.  He 
experienced a lot of pain in his feet.  He did not know if he 
had pes planus prior to active duty.  He did not have pain in 
his feet prior to active duty.  He was not treated for 
painful feet during active duty but was told to get arch 
supports.  His feet had been painful since active duty.  He 
testified that he was treated for back or hip pain during 
active duty.  He was given Motrin and exercises for the pain.  
He reported that he did a lot of heavy lifting during active 
duty.  His hips were more painful on the right side.  He had 
pain in his right hip approximately 6 or 7 times during 
service.  The pain was treated with Motrin.  

Criteria

The threshold question that must be resolved with regard to 
these claims is whether the veteran has presented evidence of 
well-grounded claims.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  


An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
or disease in line of duty.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  Every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance, and enrollment.  
38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  

There are medical principles so universally recognized as to 
constitute clear and unmistakable proof, and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently, with 
notation or discovery during service of such residual 
conditions with no evidence of the pertinent antecedent 
active disease or injury during service the conclusion must 
be that they preexisted service.  Similarly, manifestation of 
lesions or symptoms of chronic disease from date of 
enlistment, or so close thereto that the disease could not 
have originated in so short a period will establish pre-
service existence.  38 C.F.R. § 3.303(c).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a) (1998).  Service connection 
may also be granted for any additional impairment of a 
nonservice-connected disability by a service-connected 
disability.  38 U.S.C.A. § 1131.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

When service connection is claimed on a secondary basis, 
there must be evidence of a service-connected disability 
rather than disease or injury during service.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995).  

Also, there must be evidence which connects the disability at 
issue to the service-connected disability.  Further, the 
evidence of a connection must be competent.  An appellant's 
own conclusion, stated in support of his claim, that his 
present disability is secondary to his service-connected 
disability is not competent evidence as to the issue of 
medical causation.  See Grivois v. Brown, 6 Vet. App. 136 
(1994).  On the question of medical causation, a competent 
opinion of a medical professional is required.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claims are well grounded; that is, that his 
claims are plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the veteran's lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for well grounded claims, Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the absence of cognizable evidence 
renders a veteran's claims not well grounded.  

The Board finds the claims of entitlement to service 
connection for bilateral hip and low back disorders on a 
direct basis and as secondary to service-connected bilateral 
knee disabilities, and pes planus to be not well-grounded.  

Beginning with the pes planus claim, the Board notes that pes 
planus was shown on the report of the entrance examination 
which was conducted in May 1985.  

There is no evidence of record demonstrating that the pre-
existing pes planus was aggravated by active duty.  The 
service medical records show that the veteran sought 
treatment once in June 1987 for right foot pain.  This pain 
was attributed to a right foot strain.  Pes planus was 
included as an assessment in November 1988 and August 1989.  
However, no symptomatology was attributed to the pes planus.  
It was merely a clinical observation.  The veteran's feet 
were normal upon examination at the time of his separation 
examination conducted in April 1990.  

There is no evidence in the service medical records showing 
abnormal callosities, areas of pressure, strain or 
demonstrable tenderness in the feet.  Additionally, the Board 
notes the veteran indicated on the Report of Medical History 
portion of the exit examination that he had not experienced 
any foot trouble during active duty.  There is no competent 
post-service evidence of record demonstrating that the pre-
existing pes planus was aggravated by active duty.  

The only evidence of record showing an aggravation of the 
pre-existing pes planus by active duty is the veteran's own 
testimony and allegations.  However, the veteran has not 
indicated that he had any specialized medical training and is 
considered a lay person.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  He is clearly making an assertion beyond his 
competence to do so.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

Turning to the claim of entitlement to service connection for 
a low back disorder on a direct basis, the Board notes that 
the veteran sought treatment in-service for low back pain in 
June 1987, July 1987, September 1989 and January 1990.  The 
disability was assessed as low back pain and musculoskeletal 
low back pain during active duty.  In-service lumbosacral 
spine X-rays conducted in June 1987 revealed no pertinent 
abnormalities.  A back disorder was not noted on the report 
of the April 1990 separation examination.  Additionally, the 
Board notes that on the Report of Medical History portion of 
the exit examination, the veteran specifically denied 
experiencing any recurrent back pain.  

Recurrent lumbosacral strain was noted on the report of the 
January 1998 VA joints examination.  However, this disability 
has not been linked to active duty on a direct basis by 
competent evidence of record. 

The veteran has alleged that his low back disorder was 
secondary to a service-connected bilateral knee disability.  
The Board notes that the veteran is currently service-
connected for bilateral knee disabilities.  The veteran has 
not, however, introduced any competent evidence linking the 
low back disorder to the service-connected bilateral knee 
disabilities.  

The only evidence of record which links the low back disorder 
to the service-connected bilateral knee disabilities is the 
veteran's own testimony.  As reported above, the veteran is 
found to be a lay person and as such is not competent to make 
a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  He is clearly making an assertion beyond his 
competence to do so.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

Finally, with regard to the claim of entitlement to service 
connection for bilateral hip disorders, the Board notes that 
the veteran sought treatment in-service for right hip pain 
several times in February 1986.  The final in-service 
treatment record pertaining to the right hip disorder 
assessed the injury as a resolved bruise on the right hip 
secondary to a fall.  There were no further complaints of, 
diagnosis of or treatment for any hip disorder for the 
remainder of the veteran's tour of active duty (a period of 
more than four years).  A hip disorder was not found at the 
time of the exit examination conducted in April 1990.  On the 
Report of Medical History portion of the exit examination the 
veteran denied, in pertinent part, experiencing swollen or 
painful joints.  

A bilateral hip strain was noted on the report of the January 
1998 VA examination.  This disorder, however, was not linked 
to active duty.  There is no competent evidence of record 
linking a current bilateral hip disorder to active duty.  

The veteran has claimed that he has a bilateral hip disorder 
as secondary to service-connected bilateral knee 
disabilities.  However, the veteran has not introduced into 
the record any competent evidence demonstrating that a 
bilateral hip disorder is secondary to the service-connected 
bilateral knee disabilities.  The only evidence of record 
which links a bilateral hip disorder to the service-connected 
bilateral knee disabilities is the veteran's own testimony 
and allegations.  As reported above, the veteran is found to 
be a lay person and as such is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  He is clearly making an assertion beyond his 
competence to do so.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

The Board notes the veteran was requested via a letter from 
the RO&IC dated in March 1997 to provide medical evidence 
demonstrating a link between the low back disorder and/or the 
bilateral hip disorders to the service-connected bilateral 
knee disabilities.  The veteran did not respond to this 
request for evidence.  

Although the Board considered and denied the appellant's 
claim of entitlement to service connection for pes planus on 
a ground different from that of the RO&IC, which denied the 
claim on the merits, the veteran has not been prejudiced by 
the decision.  This is because in assuming that the claim was 
well grounded, the RO&IC accorded the appellant greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
pes planus.

The Board further finds that the RO&IC has advised the 
appellant of the evidence necessary to establish well 
grounded claims of entitlement to service connection for 
bilateral hip and back disorders and pes planus, and the 
appellant has not indicated the existence of any post service 
medical evidence that has not already been obtained that 
would well ground his claim.  McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997);  Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

As the veteran's claims for service connection for pes 
planus, bilateral hip and low back disorders are not well 
grounded, the doctrine of reasonable doubt is not applicable 
to his case.


ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for bilateral hip and low 
back disorders on a direct basis and as secondary to service-
connected bilateral knee disabilities, and pes planus, the 
appeals are denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

